Title: To Benjamin Franklin from John MacMahon, 22 March 1778
From: MacMahon, John
To: Franklin, Benjamin


Dear Sir
At the Military School March the 22d. 1778
Give me leave to congratulate you upon the great and long wished-for event, which fixes now the publick attention, and in which you have such an honourable share. The brave and unshaken perseverance of the Americans, joined to your calm and yet active prudence have at last been crowned with their deserved success. No war entred into by France for many ages past, has been so universally applauded by all ranks of people in the Kingdom. This, and the manner the Ministers have conducted the negociation with you, is a promising Omen for the future. Whatever the issue of it may be with regard to France America’s independance is assured for ever. When will poor oppressed Ireland’s turn come?
A Gentleman read to me last friday a sublime and beautiful ode upon this revolution, wrote by a Lawyer of Avignon, and inscribed to you. The Authors friend who read it, prayed me to introduce him to you, when it is printed: this I made bold to promise, as it is really a fine Poem, and would not be deemed unworthy of the great Rousseau. I am with the highest regard and tender respect Dear Sir your most humble and obedient servant
J. MacMahon
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plenipotentiaire des Etats Unis / de l’Amerique Septentrionale / chez M Ray de Chaumont / à Passy
Notation: McMahon 22 March 78.
